PER CURIAM.
We affirm the trial court’s order summarily denying Michael Scott Annen’s motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 because the motion is refuted by the record attachments. We also affirm the trial court’s denial of Annen’s motion to amend his postconviction relief motion because, under the specific circumstances of this case, the trial court did not abuse its discretion in that determination. See McConn v. State, 708 So.2d 308 (Fla. 2d DCA 1998). In his initial brief, Annen raises an issue of newly discovered evidence that may have merit. Therefore, this affirmance is without prejudice to Annen’s filing a timely, facially sufficient motion for postconviction relief based on his claim of newly discovered evidence.
Affirmed.
ALTENBERND, A.C.J., and WHATLEY and SALCINES, JJ., Concur.